Filed 10/28/19
                               CERTIFIED FOR PUBLICATION

                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                          H045524
                                                     (Santa Clara County
            Plaintiff and Respondent,                 Super. Ct. No. B1683806)

            v.

 MUHAMMAD KHAN,

            Defendant and Appellant.


        Following a trial, a jury found defendant Muhammad Kahn guilty of arson of an
inhabited structure (Pen. Code, § 451, subd. (b)). 1 The jury found true an enhancement
allegation that he committed the arson by use of a device designed to accelerate the fire
(§ 451.1, subd. (a)(5)). Defendant was sentenced to a total term of nine years, which
consisted of a five-year term on the arson and a four-year enhancement.
        On appeal, defendant challenges the trial court’s denial of his motion to suppress
evidence obtained through a warrant to search his home. He contends that the trial court
erred because (1) the warrant affidavit did not present a substantial basis for a finding of
probable cause and (2) the good-faith exception to the exclusionary rule did not apply.
Defendant also asserts that under the reasoning of In re Estrada (1965) 63 Cal.2d 740
(Estrada), this court must remand this case so that the trial court may order pretrial
diversion for treatment of his mental health condition pursuant to section 1001.36, which
went into effect while his appeal was pending.
        We find his contentions without merit. Based on legislative history, we conclude
that section 1001.36, which authorizes pretrial diversion for mental health treatment, does

        1
            All further statutory references are to the Penal Code unless otherwise specified.
not retroactively apply to defendant, who had been found guilty following a jury trial and
is serving his sentence. Accordingly, we affirm the judgment.
                                             I
                                         Evidence
A. The Prosecution’s Case-in-Chief
The Relationship of Defendant and S.S.
       S.S. met defendant in approximately late 2013 when S.S. was working for SAP as
part of its start-up-focus program and defendant was an SAP intern. Later, when S.S.
was vice president of innovations, S.S. was responsible for getting HanaHaus, which was
a work space that was “anchored by a coffee shop in downtown Palo Alto,” up and
running. HanaHaus was a vision of an SAP founder. It was meant to serve “the broader
entrepreneurial community of Palo Alto” and be a place “to hang out and work and be
productive.”
       In approximately March of 2014, S.S. advertised the position of HanaHaus
manager, and defendant expressed an interest in the job. Because defendant had done “a
pretty good job” as an intern on the projects he had done for S.S. in 2013, S.S. had “no
problem” bringing defendant into the HanaHaus project.
       On April 1, 2014, defendant began working as the manager of HanaHaus; he
reported to S.S. During the planning and construction phases, defendant performed his
duties extremely well. Defendant helped S.S. interact with contractors, architects, and
people in the Palo Alto community.
       Defendant went to S.S.’s house on at least one occasion. In that instance, S.S. had
brought defendant over to his house because he was lending bicycles to defendant’s
sisters, who were visiting from the East Coast. S.S. and defendant loaded the bicycles in
S.S.’s car and took them over to defendant’s apartment. S.S. believed that defendant had
come over to his house one other time, but S.S. could not recall the circumstances.



                                             2
       S.S. gave defendant a performance review for 2014. He rated defendant
“outstanding” in five of 14 categories and “successful” in the remaining categories. In
the category of “teamwork,” which refers to “getting along with . . . fellow team
members,” defendant received an excellent rating for 2014.
       In 2014 or as late as January 2015, S.S. wrote a recommendation for defendant in
support of his graduate school application.
       Defendant’s job performance began to “drop quite a bit” as they got close to the
launch of HanaHaus. HanaHaus opened in March 2015. After HanaHaus was up and
running, S.S. took on the additional responsibility of strategic product development at
SAP.
       HanaHaus operated with the support of four or five outside contractors. Blue
Bottle Coffee ran the coffee shop. Defendant’s managerial duties required him to be
physically present to run HanaHaus’s “day-to-day operations.” His duties included
ensuring that the contractors “performed their jobs well” and managing reservations for
the workspace.
       As the manager, defendant was also responsible for handling social media for
HanaHaus, including posts on Twitter, Facebook, and Instagram. Defendant was
supposed to create “a marketing and communications buzz” and broadly communicate
information about HanaHaus. He had exclusive control of HanaHaus’s social media
accounts.
       After HanaHaus opened, his performance “really started to go down,” according to
S.S. Defendant had “many, many absences,” and when asked about his absences,
defendant often gave medical reasons for them. Defendant also disappeared from work
during the day without telling S.S. or anyone else at HanaHaus that he was leaving.
S.S.’s relationship with defendant became frayed because S.S. had his “broader
responsibilities” in addition to his responsibility “to run HanaHaus efficiently.”



                                              3
      S.S. had received complaints about defendant’s behavior from his other HanaHaus
staff. One complaint was that defendant allowed people that he knew to use HanaHaus
without a reservation and without paying.
      Nevertheless, in April of 2015, S.S. signed off on defendant’s raise and promotion
based on defendant’s 2014 performance. At trial, S.S. explained that it took about four
months for SAP management to approve recommendations based on the prior year’s
evaluation.
      S.S. informed “HR” that defendant was taking long sick leaves and not showing
up for work. In 2015, S.S. gave defendant a memo, dated May 19, 2015, that
documented defendant’s deficient performance, and S.S. then discussed the memo in
person with defendant while an HR manager was on the phone. The memo also
addressed improper charges that defendant had incurred on an SAP credit card, including
“a very high Uber receipt.” S.S. went over a three-month performance plan for
defendant. It specified tasks to be done by certain dates and provided for weekly
follow-ups. The HR manager asked defendant to read the memo and sign it, but
defendant never signed it.
      Defendant’s job performance did not improve. Defendant continued to take
unapproved leaves and vacation time. While supposedly on leave, defendant showed up
for at least one event hosted at HanaHaus. In September or October of 2015, S.S.
personally informed defendant that he could not be at HanaHaus while on sick leave.
Defendant told S.S., “This is a public place” and “I can come and go as I please.” S.S.
thought defendant’s attitude was “[v]ery aggressive” and “[v]ery arrogant.” The staff
reported to S.S. that defendant was at HanaHaus three or four times. S.S. met defendant
there and asked him to leave a couple of times. Defendant did not appear to be sick on
those occasions. Defendant did not work most of the time between the end of October
2015 and Thanksgiving.



                                            4
       On November 26, 2015, at approximately 2:00 a.m. California time, S.S., who was
traveling abroad, received a phone call from the security company responsible for
HanaHaus’s alarm system. S.S. learned that there had been a possible break-in and that
a sensor had indicated “door open,” but not “glass breaking.” S.S. inferred that someone
with a key who did not know the alarm code had gone into HanaHaus. Only S.S. and
those who had to enter HanaHaus after closing, such as delivery personnel for Blue
Bottle, had the security code for the alarm system. Defendant, as the manager of
HanaHaus, had “full clearance to come and go” as he pleased during open hours, but he
did not have the security code.
       On Monday, November 30, 2015, after S.S. had returned home, he reviewed the
security camera recording for November 26, 2015. It showed someone entering
HanaHaus from the back parking lot. Although S.S. could not see the intruder’s face
because he was wearing “some kind of mask,” S.S. identified him as defendant based on
his body type, his walk, his trousers, and his shoes. Toward the beginning of the
recording, S.S. saw defendant, who was wearing a red and white-striped shirt, hunch
down at an angle. This movement was consistent with someone unlocking the bolt at the
bottom of the doors.
       Toward the end of the recording, S.S. saw defendant hop or skip. S.S.
subsequently found out that cockroaches had been “thrown” into HanaHaus, which had
never before had cockroaches.
       On December 1, 2015, the day after S.S. had identified defendant in the security
recording, defendant was terminated from SAP. Although S.S. was not the one who
actually terminated defendant, S.S. provided the information to HR. S.S. indicated that
he feared for his safety at this point because of defendant’s level of aggression and his
lack of respect for the law or rules. On cross-examination, S.S. agreed that defendant had
“never threatened, taunted or intimidated [S.S.] in any way” during “the entire time that
[S.S.] worked with him at SAP.”

                                             5
       After defendant’s termination, it was discovered that “a whole bunch of nonsense”
and misinformation had been posted on HanaHaus’s Google Places account. Defendant
had also posted that HanaHaus was going to be converted into an SAP office, which was
inconsistent with the city’s approval of HanaHaus. Defendant had changed the
passwords to the social media accounts and not given them to anyone else. It proved
very difficult to recover control of those accounts.
The Residential Fire on January 9, 2016
       On the morning of Saturday, January 9, 2016, S.S and his wife, Y.S., awoke to a
beeping sound in their Palo Alto home where they lived with their daughter, who was a
high school senior. The noise was coming from a fire alarm and smoke detector in their
garage. Y.S. realized that their garage was full of smoke and she screamed, “Fire. Call
9-1-1.” The concrete appeared to be on fire. She saw that the wooden corner of the
garage was on fire and that flames were shooting up. Multiple fires were burning. 911
was called.
       Y.S. was terrified. She thought her cars, which had full tanks of gas and were
parked in the garage, were going to blow up. Their daughter was asleep in the house, and
teenagers are hard to wake up. Y.S. smelled burning wood and gasoline. Y.S. was
screaming to wake up their daughter.
       S.S. came running out, and they began trying to put out the fires using garden
hoses. S.S. smelled gasoline and thought that a rag or piece of towel was soaked with
gasoline. Pieces of towel or rags, some in containers, had been placed under the garage
door, and they kept burning. Gasoline that was puddled along the length of the garage
door kept burning.
       S.S. and Y.S. finally managed to put out the fires. The police and firefighters
responded. Y.S. realized that her hand was burned. She believed that had happened
when she unhooked the red hot, metal clasp that held the two sliding, single-car garage
doors in place.

                                              6
       Shortly after the fire was out, S.S. realized that the fire had been intentional. S.S.
did not have enemies or neighbors with whom he did not get along. He could think of
only one person who would set fire to his house while his family and he were sleeping,
and that person was defendant. Approximately five to 10 minutes after the fire had been
put out, S.S. reached the conclusion that defendant was the perpetrator.
The Investigation
       Shane Lopes, a fire investigator and a fire inspector for the City of Palo Alto Fire
Department, testified as an expert. On January 9, 2016, Fire Inspector Lopes was the on-
call arson investigator, and he was called out and asked to determine whether arson had
occurred at the residence.
       On January 9, 2016, Dujan Green, a detective with the investigative services
division of the Palo Alto Police Department, collected pieces of blue singed cloth, singed
headwear with a “TOP headwear” label, and a rubber gasket. At the crime scene,
Detective Green smelled an odor “resembl[ing] gasoline.” He took swabs of possible
accelerant for testing.
       William Whitaker, a City of Sunnyvale police officer, was certified as both a
police officer and a firefighter. He was a “K9 handler” of Kodiak, “a police service dog,”
which was certified in detecting accelerants, including gasoline. Officer Whitaker
responded to the scene and was asked to perform an accelerant search. There were four
burnt areas along the garage, and Kodiak alerted in three of the locations.
       Fire Inspector Lopes determined that someone had intentionally set the fire. There
were multiple start points, and the burn patterns suggested sequential ignition. The arson
originated on the residence’s exterior, specifically the corner of the garage near a sliding
garage door. There were remnants of “shop rags or dish towels” on the driveway. He
smelled gasoline. “Gasoline is an extremely volatile, flammable liquid.”
       A neighbor on S.S.’s street had a “Nest Cam,” which continuously sent time-and-
date-stamped video recordings to Google Cloud. Upon request, the neighbor provided

                                              7
recordings from the early morning hours of January 9, 2016 to the Palo Alto Police
Department. In one recording, a vehicle could be seen leaving at 6:18 a.m. and the Fire
Department could be seen arriving at 6:23 a.m.
       Sergeant Anthony Becker, an officer with the Palo Alto Police Department, saw
the home security video showing a vehicle, believed to be a Cadillac ATS, driving to and
away from the crime scene. The sergeant learned that defendant had been identified as a
person of interest, and he began trying to determine whether defendant owned or had
rented a vehicle.
       Christopher Moore, a City of Palo Alto police officer, was involved in the arson
investigation on January 9, 2016, and he was tasked with searching the area for a
dark-colored sedan. His vehicle’s mounted camera recorded as he drove. A photograph
of a vehicle that he passed at approximately 8:30 a.m. that morning was later extracted.
       In reviewing Officer Moore’s video, Sergeant Becker saw a dark (either black or
dark gray) Cadillac ATS parked along the curb, adjacent to defendant’s address. The
sergeant could see the vehicle’s license plate, and he was able to track the vehicle to
Zipcar. Zipcar rental records obtained by search warrant showed defendant had rented a
Cadillac ATS with that license plate. It would have taken 10 to 15 minutes, depending
upon the route, to drive from defendant’s address to the victims’ address at about
6:00 a.m. on a Saturday morning.
       Detective Eric Bulatao, an officer with the City of Palo Alto Police Department,
also investigated the January 9, 2016 arson. The police obtained defendant’s phone
number from S.S. and then contacted the carrier. The police obtained the past 24 hours
of defendant’s phone records and determined that the last phone call had been made to
Zipcar.
       Agent Anajanette Holler, a police officer with the Palo Alto Police Department,
was part of a team that executed a search warrant of defendant’s home, a small studio
apartment, at approximately 10:00 a.m. on January 10, 2016. She was looking for

                                             8
evidence of arson. Officer Whitaker and Kodiak participated in the search of defendant’s
home. Kodiak alerted on the shoe and sock found together on the ground inside the front
doorway. Kodiak showed particular interest, but did not alert, in the bathroom by the
floor mat, in between the toilet and the bathtub or shower area.
       The police collected items from the inside of defendant’s residence, including
defendant’s gray New Balance shoes and a single black sock to which the dog had
alerted, a Zipcard with a member number on it, packaging for “a heat-resistant mitt,” and
a Whole Foods receipt dated January 6, 2016. The receipt showed that defendant had
purchased an organic Kombucha drink. A “white plastic mask” was found inside “the
built-in shelf cabinets” near the bed. A red and white article of clothing was found in
defendant’s closet. A black backpack, which was next to the shower in defendant’s
bathroom, was collected.
       During the search of defendant’s outside storage shed, the police found an open
cardboard box containing a gas can, a heat-resistant glove, and the package for the glove.
The box also contained Amazon packaging. The gas can smelled like gasoline. During
the two-hour-and-15-minute search of defendant’s apartment, Agent Holler did not see
anything that required gasoline. Kodiak alerted on the box containing the gas can with
liquid inside. After a heat-protective glove stored in the box was separated from the gas
can, Kodiak separately alerted on the glove.
       Defendant’s storage shed also contained a plastic seal from a bottle cap, which
stated something along the lines of, “Contains alcohol. Must be 21 years or older.” The
plastic seal was “consistent [with], if not identical [to], . . . a bottle of Kombucha that was
in the middle of the defendant’s [home].”
       Detective Bulatao prepared a search warrant for Amazon records of defendant’s
purchases for a specified period, and Amazon provided a purchase history. Defendant
had purchased the heat-resistant glove or barbecue mitt from Amazon and a beige,
Top Headwear ski mask at 4:22 a.m. Pacific Standard Time on January 6, 2016. Both

                                               9
items had been delivered to defendant on January 8, 2016. The heat-resistant glove that
defendant had purchased matched the glove found in the box in his storage shed. The ski
mask that defendant had purchased matched the one found on the driveway of the
victims’ home.
        On January 10, 2016, the police took the Cadillac ATS into evidence after finding
it parked outside in a parking lot that had parking spots for Zipcar vehicles. The vehicle
was locked but its windows were rolled down about two inches. Gasoline dissipates or
“volatize[s] out” when exposed to air. The head of Zipcar security confirmed that no one
had rented the vehicle after defendant had turned it in.
        The Zipcar security manager at the time of trial testified regarding Zipcar’s rental
records for a 2015 Cadillac ATS with license plate 7GNV470. He explained that a
Zipcar member may rent a vehicle online and then use his or her Zipcard to get into the
vehicle. Each Zipcar vehicle had a Zipcar decal, and its keys were inside. Each vehicle
was equipped with a GPS device, and the GPS tracking system was always on. But
Zipcar did not keep a history of GPS location information.
        The rental records for the Cadillac showed that at 9:14 p.m. on January 7, 2016,
the Zipcar member who was renting the Cadillac asked whether Zipcar was able to “GPS
the vehicle.” A Zipcar representative responded that Zipcar was not able to provide GPS
information for privacy reasons. Defendant had rented the Cadillac, beginning at
9:00 a.m. on January 8, 2016 and ending at 2:00 p.m. on January 9, 2016. The records
further disclosed that at 5:05:13 a.m. on January 9, 2016, the vehicle’s door was open. At
6:03:10 a.m. on January 9, 2016, the Cadillac’s doors were unlocked and its ignition was
on, and at 6:32:52 a.m. on January 9, 2016, the engine was off. The engine was on again
at 11:09:30 a.m. on January 9, 2016, and its door was open at 11:25:26 a.m. on January 9,
2016.
        On January 12, 2016, Officer Whitaker took his dog Kodiak to search a Cadillac
ATS in Palo Alto Police Department’s secured facility. Although Kodiak did not alert,

                                             10
Kodiak displayed interest and engaged in intense sniffing at the base of the back seat at
its crease. A property analyst technician with the Palo Alto Police Department processed
the Cadillac. She took photographs of the vehicle’s exterior and interior, swabbed it for
“contact DNA,” and collected a portion of the back seat to which Kodiak had responded.
Defendant’s driver’s license was found underneath the front passenger seat.
         A crime analyst with the Santa Clara County Crime Laboratory testified as an
expert in the analysis of ignitable liquids, which include gasoline. She confirmed that the
liquid inside of the gas can was gasoline. She tested the People’s exhibits 23, 24, and 25
(pieces of cloth collected from the crime scene) and confirmed that gasoline was present
in each of them. She tested the heat-resistant glove and found gasoline.
B. Defense Case
         Detective Bulatao was also called as a witness by the defense. He testified that the
warrant to search defendant’s residence was executed at 9:45 a.m. on January 10, 2016.
Defendant was asked to exit his home, and he used crutches to walk out and to get around
that day. He was wearing a medical boot on one of his legs.
         Detective Bulatao had reason to believe, however, that defendant was being
untruthful about his physical abilities. The police had found a Best Buy store receipt with
a time and date stamp of 8:45 p.m. on January 8, 2016 in defendant’s home. Detective
Bulatao obtained and reviewed surveillance video from that Best Buy store location. He
saw defendant, who had “a walking cast boot” on one foot, walking by himself into the
store carrying a large box. He knew that Detective Joel Hornung had conducted
surveillance of defendant’s home and observed defendant “walking on his own . . . after
being dropped off by an Uber.”
         Detective Bulatao confirmed that the ski cap was initially analyzed by the crime
lab for only the presence of accelerants, not DNA. When the crime lab was later asked to
perform DNA and hair sample analyses on the cap, the lab found nothing tying defendant
to it.

                                              11
          Detective Bulatao acknowledged that the video clips obtained from the neighbor’s
Nest Cam showed that a dark SUV drove past in the direction of the victims’ house at
5:23 a.m. on the morning of the fire. The detective confirmed that the street was not a
dead end and that a vehicle did not need to drive past the neighbor’s house to leave the
street.
          Detective Bulatao acknowledged that no burn marks were found on defendant.
C. The Prosecution’s Rebuttal
          As part of the initial arson investigation, Detective Hornung, an officer with the
Palo Alto Police Department, conducted surveillance of the residence believed to have
been involved in the arson. Officer Hornung arrived at 11:45 a.m. and was there until
approximately 4:00 p.m. He watched from the back seat of an unmarked vehicle. The
detective saw defendant arrive at the residence at approximately 1:45 or 2:00 p.m. in
what appeared to be an Uber vehicle. The officer captured on video defendant walking
unassisted into his residence, including his navigation of a staircase and his grabbing of
some bags from somebody walking with him. Although defendant had a “device” on one
foot, he was not using crutches or a wheelchair. The video was played for the jury.
                                                II
                                           Discussion
A. Motion to Suppress
1. Background
          Defendant moved to traverse the search warrant and suppress evidence pursuant to
section 1538.5 on the ground that the underlying affidavit did not establish the probable
cause required for a search warrant.
          In his search warrant affidavit, Detective Bulatao stated the following. At
6:19 a.m. on January 9, 2016, the Palo Alto Fire Department responded to a fire at a Palo
Alto address. Police also responded to the scene. There was “a strong odor similar to
gasoline” coming from the driveway area. The Fire Department suspected that the fire

                                               12
was intentional and informed responding police officers that it appeared that an
accelerant had been used to set the garage door on fire. S.S. had said that “several small
blue bath towels and a brown watch cap located on the driveway . . . did not belong to
him.” The police “established a secured crime scene.”
          At approximately 11:00 a.m. on January 9, 2016, Officer Whitaker of the
Sunnyvale Department of Public Safety and his “nationally certified accelerant detection
dog,” Kodiak, arrived at the scene. Officer Whitaker informed Detective Bulatao that
“Kodiak [had] indicated the presence of accelerant on three different locations at the
garage door.” Based on this information, Detective Bulatao believed that the residence
had been “specifically targeted” and that “an unknown suspect [had] intentionally set fire
to” it.
          S.S. told Detective Bulatao that he was a vice president of SAP and managed a
Palo Alto coffee shop catering to the technology industry. S.S. had supervised defendant
for the past year. In March 2015, defendant was “having performance problems.”
Defendant had taken “an extended leave of absence.” Defendant was “displeased” with
his supervisor, S.S.
          In November of 2015, defendant “showed up at work when he was not supposed
to be there because he was still on leave,” and S.S. escorted defendant out. In late
November of 2015, an alarm at the coffee shop was triggered, and the video showed that
a “masked subject [had] used a key to enter the business but [had] not enter[ed] the
proper key code . . . .” The subject had “released several cockroaches into the building.”
The health department received “an anonymous call” “describing the cockroaches.” S.S.
identified the person in the video recording as defendant. Defendant was terminated.
          “A few weeks later an unknown person posted a Craigslist advertisement for an
apartment in San Francisco at a rate that [was] well below market rent,” and it listed
S.S.’s personal cell phone number as the contact for the rental, which “resulted in a
barrage of phone calls” and caused S.S. to change his phone number. S.S. believed

                                             13
defendant was responsible for the advertisement because of its timing after defendant’s
termination and defendant’s knowledge of his personal cell phone number.
        “A week later, an unknown subject appeared to have driven a vehicle through the
glass entrance” of the coffee shop, causing damage costing approximately $125,000. S.S.
“suspected [defendant was] responsible given the timing of the incident in relation to the
prior incidents and [defendant’s] termination.”
        The affiant obtained pertinent correspondence from SAP’s human resources
department. Defendant had made complaints against S.S. and expressed “his displeasure
over his termination.” S.S. had sent an email to the company’s management, stating “his
concern for his personal safety and the safety of his employees” due to defendant’s prior
acts.
        On December 16, 2015, Palo Alto police were dispatched to conduct a welfare
check of defendant after a Kaiser Hospital employee called police and reported that
defendant had written “an email that consisted of veiled suicidal threats.” The employee
reported that defendant’s email statements “indicated [that] he was hostile with violent
tendencies.” Upon contacting defendant, the police determined that defendant was “not a
danger to himself at that time.”
        On December 22, 2015 and on December 25, 2015, defendant called police and
stated that “he believed someone was outside of his house.” In both instances, the police
responded and determined that no one was there. “[R]esponding officers suspected that
[defendant] was out of touch with reality and might be suffering from mental health
issues.”
        S.S. had told Detective Bulatao that defendant previously had been to S.S.’s home
and was “well aware [of] where [S.S.] lived.” Defendant was also aware that S.S.’s
residence had no alarm or security cameras “because they had discussed this previously.”
        S.S. told Detective Bulatao that he had spoken with several other SAP employees
who had worked with defendant, including another former supervisor, and they had

                                            14
“disclosed [their] concern over [defendant’s] erratic and unpredictable behavior.” S.S.
had also seen defendant display erratic behavior. He reported that defendant had
“purposely altered their company’s social networking pages (Facebook, Instagram,
Twitter) and posted information that was not true.” Defendant had “changed the location
of the downtown business with Google maps.” Defendant had also “listed the downtown
location as an office space which was not true and violated an agreement with the
Architect Review Board.”
       Defendant had been arrested for assault with a deadly weapon in Los Gatos,
California, in 2013.
       Detective Bulatao indicated that based on his training and/or experience it was
probable that defendant committed the crime of arson, a violation of section 451,
subdivision (b). He based his conclusion on (1) “the specificity of the location of the
arson” in a residential area “where few people would have any reason to go” without “a
specific connection to [the] houses on that street;” (2) defendant’s recent termination
from SAP and his stated displeasure with S.S.; (3) the cockroach incident (as to which
S.S. had identified defendant as the culprit); (4) the incident of the Craigslist ad (in which
the below-market ad listed S.S.’s private cell phone number); and (5) defendant’s erratic
behavior reported by Kaiser and observed by police.
       Based on his experience that people often keep receipts from recent purchases,
Detective Bulatao stated his belief that receipts from purchases of “items pertaining to
[the] investigation (i.e. gas purchases, towels, canisters)” would be found in defendant’s
residence. He also stated, based on his training and experience, that he knew that fire
accelerant is “contained in canisters or other containers,” that “persons who use
accelerants to soak rags, such as the blue towels in this case, may do so in the safety of
their homes to avoid detection,” that “those canisters or other containers of accelerant
may be found if a search is conducted,” and that “when a specific item is used in a
crime—in this case, blue towels cut into rags”—“often more of the same type of items

                                             15
will be found in a person’s home.” The detective believed that “a certified canine” would
provide “great assistance in locating the presence of accelerant.” The detective also
knew, based on his training and/or experience, that “liquids [such] as a fire accelerant can
often spill onto a person’s clothes,” that “dogs trained in accelerant detection can alert to
the presence or non-presence of an accelerant,” and that “personal items of clothing will
be found in a person’s residence.”
       Detective Bulatao also believed, based on his training and experience, that it was
“probable that the evidence associated with the crime scene may be able to be analyzed
forensically for fingerprints and/or DNA and that a comparison with [defendant’s]
fingerprints and/or DNA would help identify the perpetrator of the crime.” To preserve
any evidence of Internet searches related to the arson, phone calls received or made, and
information as to the phone’s location, the detective requested that “any devices that
appear capable of an [I]nternet connection and specifically any cellular telephone or
computer be seized so that a search warrant that complies with the requirements of the
Electronic Communications Privacy Act can be obtained.”
       The court denied defendant’s motion to traverse the search warrants and suppress
evidence.
2. Validity of the Search Warrant
a. Governing Law
       “The Fourth Amendment to the United States Constitution prohibits ‘unreasonable
searches and seizures’ and requires search warrants to be issued only upon a showing of
‘probable cause’ describing with particularity ‘the place to be searched, and the . . . things
to be seized.’ (U.S. Const., 4th Amend.)” (People v. Westerfield (2019) 6 Cal.5th 632,
659 (Westerfield).) “[P]robable cause does not demand the certainty we associate with
formal trials.” (Illinois v. Gates (1983) 462 U.S. 213, 246 (Gates).)
       “The showing required in order to establish probable cause is less than a
preponderance of the evidence or even a prima facie case. (Illinois v. Gates, supra, 462

                                             16
U.S. at p. 235.)” (People v. Carrington (2009) 47 Cal.4th 145, 163.) “The pertinent rules
governing a Fourth Amendment challenge to the validity of a search warrant, and the
search conducted pursuant to it, are well-settled. ‘The question facing a reviewing court
asked to determine whether probable cause supported the issuance of the warrant is
whether the magistrate had a substantial basis for concluding a fair probability existed
that a search would uncover wrongdoing.’ (People v. Kraft (2000) 23 Cal.4th 978, 1040
(Kraft), citing Illinois v. Gates (1983) 462 U.S. 213, 238-239.)” (Westerfield, supra, 6
Cal.5th at p. 659.) “[P]robable cause [to believe an offense has been committed] requires
only a probability or substantial chance of criminal activity, not an actual showing of
such activity. By hypothesis, therefore, innocent behavior frequently will provide the
basis for a showing of probable cause . . . .” (Gates, supra, at p. 244, fn. 13.)
       “The test for probable cause is not reducible to ‘precise definition or
quantification.’ [Citation.] ‘Finely tuned standards such as proof beyond a reasonable
doubt or by a preponderance of the evidence . . . have no place in the [probable-cause]
decision.’ [Citation.] All [the United States Supreme Court has] required is the kind of
‘fair probability’ on which ‘reasonable and prudent [people,] not legal technicians, act.’
[Citation.]” (Florida v. Harris (2013) 568 U.S. 237, 243-244 (Harris).)
“In evaluating whether the State has met this practical and common-sensical standard [of
probable cause], [the United States Supreme Court has] consistently looked to the totality
of the circumstances. [Citations.] [The court has] rejected rigid rules, bright-line tests,
and mechanistic inquiries in favor of a more flexible, all-things-considered approach. . . .
Probable cause . . . is ‘a fluid concept—turning on the assessment of probabilities in
particular factual contexts—not readily, or even usefully, reduced to a neat set of legal
rules.’ [Citation.]” (Harris, supra, 568 U.S. at p. 244.)
       “The task of the issuing magistrate is simply to make a practical, common-sense
decision whether, given all the circumstances set forth in the affidavit before him,
including the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay

                                             17
information, there is a fair probability that contraband or evidence of a crime will be
found in a particular place.” (Gates, supra, 462 U.S. at p. 238.) But “[s]ufficient
information must be presented to the magistrate to allow that official to determine
probable cause; his action cannot be a mere ratification of the bare conclusions of
others.” (Id. at p. 239.) “An affidavit must provide the magistrate with a substantial
basis for determining the existence of probable cause . . . .” (Ibid.) Wholly conclusory
statements do not suffice to meet that requirement. (Ibid.)
       A reviewing court does not conduct a de novo review of the sufficiency of a
search warrant affidavit but rather determines whether there is substantial evidence
supporting the magistrate’s decision to issue the warrant. (See Gates, supra, 462 U.S. at
pp. 236-237.) “Reasonable minds frequently may differ on the question whether a
particular affidavit establishes probable cause, and [the United States Supreme Court has]
thus concluded that the preference for warrants is most appropriately effectuated by
according ‘great deference’ to a magistrate’s determination. [Citations.]” (Unites States
v. Leon (1984) 468 U.S. 897, 914 (Leon).) “[T]he warrant ‘can be upset only if the
affidavit fails as a matter of law to set forth sufficient competent evidence’ supporting the
finding of probable cause.” (Westerfield, supra, 6 Cal.5th at p. 660.)
b. Analysis
       Defendant argues that the search warrant “affidavit included no facts discovered at
the scene of the crime that logically pointed to [him] as the perpetrator, i.e. none of the
evidence found at the scene connected [him] to the arson.” He contends that evidence of
suspicious acts or other crimes unrelated to the arson under investigation cannot establish
probable cause to search for evidence of the arson. Defendant asserts that “the affiant’s
core conclusion supporting the warrant—i.e.[,] that [he] probably committed the arson—
was not supported by a factual foundation.”
       Defendant argues that “[n]early every fact [proven at trial] that connected [him] to
the arson itself was discovered through the [execution of the search] warrant, or

                                              18
discovered based on evidence found through the warrant.” He maintains that such
evidence should have been suppressed, that the trial court’s error in failing to grant his
motion to suppress was not harmless beyond a reasonable doubt, and that this court must
reverse the judgment.
       The affidavit set forth ample facts establishing probable cause to believe that the
residence where S.S. and his family lived had been the object of arson using an
accelerant. There were circumstances that implicated defendant. Defendant was
disgruntled with S.S., his former supervisor. He had been having workplace performance
problems that had led to an extended leave from work. S.S. had escorted him from the
premises when defendant showed up at the coffee shop while he was on leave. In late
November of 2015, defendant had surreptitiously entered the workplace after hours,
setting off a security alarm, and he had released cockroaches into the building. The
health department received an anonymous call describing the cockroaches. Shortly after
the incident, defendant was terminated.
       The affidavit clearly showed that after the cockroach incident and prior to the
arson, both the coffee shop (defendant’s former workplace) and S.S. (his former
supervisor) had been injured. The Craigslist incident resulting in a barrage of phone calls
on the supervisor’s personal phone number, which was known to defendant, and the
costly damage to the coffee shop occurred within weeks of defendant’s termination. The
arson of S.S.’s home occurred in early January 2016. It is true that at the time he wrote
the affidavit, Detective Bulatao did not have specific information that directly tied
defendant to the Craigslist incident, the damage to the coffee shop, or the arson.
Nevertheless, those multiple incidents, which occurred not long after defendant’s
termination, together suggested that the coffee shop and S.S. were being specifically
targeted for harm.
       Viewing the totality of circumstances through the lens of common sense, “the
magistrate had a ‘substantial basis for . . . conclud[ing]’ that probable cause existed”

                                             19
(Gates, supra, 462 U.S. at pp. 238-239) to believe arson that arson had been committed
against S.S.’s home using an accelerant, defendant was implicated, and evidence of the
arson would be found in defendant’s home. Consequently, the trial court properly denied
the defendant’s motion to suppress.
       Citing two federal Court of Appeals cases, defendant nevertheless argues that
evidence of crimes and suspicious acts not related to the arson cannot establish probable
cause to search for evidence of arson. In one case, United States v. Weber (9th Cir. 1990)
923 F.2d 1338 (Weber), the affidavit in support of a warrant to search the defendant’s
house provided a general description of “the proclivities of pedophiles” (id. at p. 1341)
and “information about different types of perverts who commit sex crimes against
children” (id. at p. 1345), but the affidavit contained no information that placed the
defendant in the category of pedophiles, child molesters, or child pornography collectors.
(Id. at pp. 1345-1346.) The affiant did not even opine that the defendant “probably [was]
a ‘child molester,’ ‘pedophile,’ or ‘collector of [child] pornography’ based on what he
[knew] of [the defendant].” (Id. at p. 1341.)
       In Weber, the United States Court of Appeals, Ninth Circuit, held that the affidavit
did not establish probable cause to search for child pornography (in addition to the
specific materials that had arrived at his house through a controlled delivery) because
there was no evidence that the defendant had other child pornography in his home or that
he was a child molester or a collector of child pornography. (Weber, supra, 923 F.2d at
pp. 1345-1346.) The court stated that “if the government presents expert opinion about
the behavior of a particular class of persons, for the opinion to have any relevance, the
affidavit must lay a foundation which shows that the person subject to the search is a
member of the class.” (Id. at p. 1345.) The court also concluded that it could not be
inferred that the defendant kept child pornography in his home from the circumstance
that two years earlier a customs inspector had intercepted advertising material
(“‘apparently’ child pornography”) that had been sent to the defendant because there was

                                             20
no proof that the defendant had requested the material and the defendant had not claimed
the material after he was advised that United States Customs had it. (Id. at p. 1344.) In
the present case, defendant argues that “[j]ust as in Weber, the affidavit[’]s account of
suspicious events and allegations [of] prior bad conduct were insufficient to support the
magistrate[’]s finding of probable cause.”
       In United States v. Underwood (9th Cir. 2013) 725 F.3d 1076, another case cited
by defendant, defendant Underwood challenged a warrant to search for evidence of drug
trafficking in his home. The United States Court of Appeals, Ninth Circuit, determined
that the affidavit “fail[ed] to provide a sufficient basis for probable cause” because “[l]ike
the affidavit in Weber, [it] include[d] only two facts, foundationless expert opinion [about
the general behavior of drug traffickers], and conclusory allegations.” (Id. at p. 1082.)
The court concluded that a detective’s observation of a baggie of marijuana of an amount
consistent with personal use at Underwood’s home “lack[ed] a nexus with ecstasy
trafficking and therefore [did] not support the conclusion that Underwood [was an]
ecstasy trafficker.” (Ibid.) The court also concluded that agents’ observation of
defendant Underwood’s delivery of two unmarked wooden crates could not support a
conclusion that he was a drug courier. (Id. at pp. 1083-1084.) In this case, defendant
contends that “Underwood teaches that even if an affidavit points to suspicious behavior
or prior potentially-criminal [sic] acts, this sort of evidence cannot support a finding of
probable cause.”
       In this case, unlike Weber or Underwood, the search warrant affiant did not rely on
expert opinion concerning the general behavior of arsonists as a group and offer an
unfounded conclusion that defendant was an arsonist. Rather, the affidavit set forth
evidence of defendant’s extended leave from work due to workplace performance
problems; his termination of employment after he surreptitiously released cockroaches
into his workplace; defendant’s disgruntled attitude toward his termination and his former
supervisor, which provided a possible motive of retaliation against his workplace and his

                                             21
former supervisor; the multiple harmful actions targeting defendant’s former workplace
and his former supervisor shortly after defendant was terminated; and defendant’s
apparent mental health problems. A totality-of-the-circumstances analysis supported the
issuance of the warrant.
       Even if a close question, we conclude that the issuing magistrate had a substantial
basis for concluding that probable cause existed for issuance of the search warrant, i.e.,
there was a fair probability that evidence of the crime would be found in defendant’s
home. (See Gates, supra, 462 U.S. at pp. 238-239; see also Unites States v. Jackson
(9th Cir. 1985) 756 F.2d 703, 705 [direct evidence linking evidence to search site not
required]; cf. United States v. Aljabari (7th Cir. 2010) 626 F.3d 940, 945 [Where
affidavit provided reason to believe that the defendant had participated in the crime of
arson, “[s]imple common sense supports the inference that one likely place to find
evidence of a crime is the suspect’s home, at least absent any information indicating to
the contrary. [Citations.]”].)
3. Good Faith Exception to the Exclusionary Rule
       Even if we concluded that the search warrant was not valid, the good faith
exception to the exclusionary rule would apply, as the prosecution argued below.
“Whether the exclusionary sanction is appropriately imposed in a particular case . . . is
‘an issue separate from the question whether the Fourth Amendment rights of the party
seeking to invoke the rule were violated by police conduct.’ [Citation.]” (Leon, supra,
468 U.S. at p. 906.)
       Defendant argued below, as he does on appeal, that the good-faith exception was
inapplicable because the affidavit was “bare bones” because it recited S.S.’s suspicions,
beliefs, or conclusions about defendant without independent, supporting information. He
contends that S.S. “gave no facts identifying [him] as the person who placed the false
Craigslist ad” or linking him to the other post-termination incidents and that S.S.’s
suspicion that he was the perpetrator of the arson was “unverified.” He asserts that “[a]

                                             22
reasonable, well-trained officer would have concluded that there were no specific facts
linking [him] to [the] arson or any of the incidents detailed in the affidavit.”
          In Leon, the United States Supreme Court recognized a good faith exception to the
exclusionary rule where police conduct a search in “objectively reasonable reliance” on a
warrant later held invalid. (Leon, supra, 468 U.S. at p. 922; see id. at p. 924 [the
good-faith exception turns on objective reasonableness].) The court explained: “It is the
magistrate’s responsibility to determine whether the officer’s allegations establish
probable cause and, if so, to issue a warrant comporting in form with the requirements of
the Fourth Amendment. In the ordinary case, an officer cannot be expected to question
the magistrate’s probable-cause determination or his judgment that the form of the
warrant is technically sufficient.” (Id. at p. 921.)
          Nevertheless, the Supreme Court identified certain situations where the good faith
exception would not apply. For example, an officer would not “manifest objective good
faith in relying on a warrant based on an affidavit ‘so lacking in indicia of probable cause
as to render official belief in its existence entirely unreasonable.’ [Citations.]” (Leon,
supra, 468 U.S. at p. 923.) The court also stated that “a warrant may be so facially
deficient—i.e., in failing to particularize the place to be searched or the things to be
seized—that the executing officers cannot reasonably presume it to be valid. [Citation.]”
(Ibid.)
          Contrary to defendant’s assertion, Detective Bulatao’s affidavit was not “bare
bones.” It provided information that had been gathered through investigation of the fire
and had led the detective to believe that arson, using an accelerant, of S.S.’s residence
had occurred. It contained information obtained from S.S., who was defendant’s former
supervisor, concerning defendant’s deficient work performance, defendant’s termination
after the cockroach incident, and the circumstances and the timing of other post-
termination incidents against defendant’s former workplace and S.S. in addition to the
arson. (See Humphrey v. Appellate Division (2002) 29 Cal.4th 569, 574 [“Personal

                                              23
knowledge of facts asserted in the affidavit is not an indispensable element of probable
cause.”], 575-576 [a crime victim is presumptively reliable].) His affidavit also included
information that the detective had obtained from the company’s human resources
department, namely that defendant had made complaints against S.S. and was displeased
by his termination. The affidavit was not so deficient that a well-trained officer could not
have reasonably believed that probable cause existed and could not have reasonably
relied on the issued warrant. (See Leon, supra, 468 U.S. at p. 923.) It reflected a serious
investigation and presented at least a close question as to probable cause, about which
reasonable minds might differ. “Under these circumstances, the officers’ reliance on the
magistrate’s determination of probable cause was objectively reasonable, and application
of the extreme sanction of exclusion is inappropriate.” (Id. at p. 926.)
B. Pretrial Diversion Under Section 1001.36
       Defendant asserts that under Estrada’s presumptive inference of retroactivity, as
applied in People v. Superior Court (Lara) (2018) 4 Cal.5th 299 (Lara), this case must be
remanded so that the trial court can exercise its discretion under section 1001.36. This
fairly recent law permits courts to order pretrial diversion for mental health treatment for
certain defendants with mental disorders. Section 1001.36 was not in effect when
defendant committed arson of an inhabited structure in 2016, when the jury found him
guilty in 2017, or when he was sentenced and filed his notice of appeal in February 2018.
       Section 1001.36 was added by statute, effective June 27, 2018. (Stats. 2018,
ch. 34, §§ 24, 37, pp. 1316-1319, 1339.) The section was amended by statute later in
2018, effective January 1, 2019. (Stats.2018, ch. 1005, § 1, pp. 6632-6634.) It now
provides in part that “the court may, after considering the positions of the defense and
prosecution, grant pretrial diversion to a defendant pursuant to this section if the
defendant meets all of the requirements specified.” (§ 1001.36, subd. (a).)
       To grant pretrial diversion for mental health treatment, the court must be “satisfied
that the defendant suffers from a mental disorder as identified in the most recent edition

                                             24
of the Diagnostic and Statistical Manual of Mental Disorders” 2 (§ 1001.36,
subd. (b)(1)(A)), that “the defendant’s mental disorder was a significant factor in the
commission of the charged offense” (§ 1001.36, subd. (b)(1)(B)), and that “the defendant
will not pose an unreasonable risk of danger to public safety, as defined in Section
1170.18, if treated in the community.” 3 (§ 1001.36, subd. (b)(1)(F).) It must be shown
that “[i]n the opinion of a qualified mental health expert, the defendant’s symptoms of the
mental disorder motivating the criminal behavior would respond to mental health
treatment.” (§ 1001.36, subd. (b)(1)(C).) The defendant must consent to diversion
(§ 1001.36, subd. (b)(1)(D)); waive the “right to a speedy trial, unless a defendant has
been found to be an appropriate candidate for diversion in lieu of commitment [as a
mentally incompetent defendant] and, as a result of his or her mental incompetence,
cannot consent to diversion or give a knowing and intelligent waiver of his or her right to

       2
          An exception applies to those persons suffering from “antisocial personality
disorder, borderline personality disorder, and pedophilia,” and they are not eligible for
pretrial diversion for mental health treatment. (§ 1001.36, subd. (b)(1)(A).)
        3
          Section 1170.18, subdivision (c), defines the phrase “unreasonable risk of danger
to public safety” to mean “an unreasonable risk that the petitioner will commit a new
violent felony within the meaning of clause (iv) of subparagraph (C) of paragraph (2) of
subdivision (e) of [s]ection 667.” Section 667, subdivision (e)(2)(iv), states: “The
defendant suffered a prior serious or violent felony conviction . . . for any of the
following felonies: [¶] (I) A ‘sexually violent offense’ as defined in subdivision (b) of
[s]ection 6600 of the Welfare and Institutions Code. [¶] (II) Oral copulation with a child
who is under 14 years of age, and who is more than 10 years younger than he or she as
defined by [s]ection 288a, sodomy with another person who is under 14 years of age and
more than 10 years younger than he or she as defined by [s]ection 286, or sexual
penetration with another person who is under 14 years of age, and who is more than 10
years younger than he or she, as defined by [s]ection 289. [¶] (III) A lewd or lascivious
act involving a child under 14 years of age, in violation of [s]ection 288. [¶] (IV) Any
homicide offense, including any attempted homicide offense, defined in [s]ections 187 to
191.5, inclusive. [¶] (V) Solicitation to commit murder as defined in [s]ection 653f.
[¶] (VI) Assault with a machine gun on a peace officer or firefighter, as defined in
paragraph (3) of subdivision (d) of [s]ection 245. [¶] (VII) Possession of a weapon of
mass destruction, as defined in paragraph (1) of subdivision (a) of [s]ection 11418.
[¶] (VIII) Any serious or violent felony offense punishable in California by life
imprisonment or death.”

                                             25
a speedy trial” (ibid.); and agree “to comply with treatment as a condition of diversion.”
(§ 1001.36, subd. (b)(1)(E).) Certain crimes, not including arson, are excluded from the
benefit of section 1001.36. (§ 1001.36, subd. (b)(2).)
       A defendant who performs satisfactorily in diversion and completes diversion is
entitled to have the trial court “dismiss the defendant’s criminal charges that were the
subject of the criminal proceedings at the time of the initial diversion.” 4 (§ 1001.36,
subd. (e).) “A court may conclude that the defendant has performed satisfactorily if the
defendant has substantially complied with the requirements of diversion, has avoided
significant new violations of law unrelated to the defendant’s mental health condition,
and has a plan in place for long-term mental health care.” (Ibid.) Except as specified,
“[u]pon successful completion of diversion, if the court dismisses the charges, the arrest
upon which the diversion was based shall be deemed never to have occurred, and the
court shall order access to the record of the arrest restricted in accordance with
[s]ection 1001.9 . . . .” (Ibid.) Except as specified, “[t]he defendant who successfully
completes diversion may indicate in response to any question concerning his or her prior
criminal record that he or she was not arrested or diverted for the offense . . . .” (Ibid.)
       After the jury’s verdict in this case, the trial court ordered defendant to submit to a
psychiatric or psychological examination for the purpose of sentencing (§ 457). Pointing
mainly to the evaluating psychologist’s report prepared in December of 2017, defendant
maintains that he qualifies for diversion under section 1001.36.
       The psychological evaluator’s report indicated that over the three to six months
prior to his commission of arson, defendant “clearly developed a significant psychiatric


       4
        In a number of specified circumstances, the trial court must “hold a hearing to
determine whether the criminal proceedings should be reinstated, whether the treatment
should be modified, or whether the defendant should be conserved and referred to the
conservatorship investigator of the county of commitment to initiate conservatorship
proceedings.” (§ 1001.36, subd. (d); see Welf. & Inst. Code, § 5350 et seq.
[conservatorship for gravely disabled persons].)

                                              26
illness (major depressive disorder)” and he “clearly experienced suicidal ideation on one
or more occasions prior to the offense.” Defendant reported having severe stress related
to work and a very stressful relationship with his former supervisor. He had not worked
since approximately June of 2015. Defendant had a history of depression and received
extensive psychiatric treatment from June of 2015 until January 9, 2016, the date of the
offense.
       The evaluation indicated that on one or more occasions in late 2015, defendant
received emergency room treatment for panic attacks. Defendant had a psychiatric
hospitalization from January 1, 2016 to January 6, 2016. On January 8, 2016, defendant
had an unsuccessful job interview and then received medical advice that his foot pain was
likely to be chronic. The evaluator characterized those events as stressors immediately
preceding the offense. Defendant had described experiencing significant despondency
and anger on the evening of January 8, 2016 and drinking alcohol and consuming
cannabis over the course of that evening. At that point in time, defendant had
prescriptions for multiple medications.
       In People v. Frahs (2018) 27 Cal.App.5th 784 (Frahs) (review granted on
December 27, 2018, S252220), the defendant argued that section 1001.36 should
retroactively apply to him. (Frahs, supra, at p. 787.) The section had been enacted while
the defendant’s appeal was pending. (Ibid.) The Court of Appeal, Fourth District,
Division 3, conditionally reversed the judgment and remanded the matter to the trial court
to determine defendant’s eligibility for diversion under former section 1001.36. (Frahs,
supra, at pp. 792, 796.)
       The Frahs court cited Lara in concluding that former section 1001.36 operated
retroactively as to the case pending before it, a nonfinal judgment. (See Frahs, supra, 27
Cal.App.5th at pp. 790-792.) Lara held that “Proposition 57’s juvenile law provisions
[regarding juvenile transfer hearings] apply retroactively to cases filed in adult court
before it took effect.” (Lara, supra, 4 Cal.5th at p. 305, fn. omitted.) The Supreme Court

                                             27
observed in Lara, “Proposition 57 prohibits prosecutors from charging juveniles with
crimes directly in adult court. Instead, they must commence the action in juvenile court.
If the prosecution wishes to try the juvenile as an adult, the juvenile court must
conduct . . . a ‘transfer hearing’ to determine whether the matter should remain in
juvenile court or be transferred to adult court. Only if the juvenile court transfers the
matter to adult court can the juvenile be tried and sentenced as an adult. (See Welf. &
Inst. Code, § 707, subd. (a).)” (Id. at p. 303, fn. omitted.)
       In Lara, the Supreme Court reasoned: “The possibility of being treated as a
juvenile in juvenile court—where rehabilitation is the goal—rather than being tried and
sentenced as an adult can result in dramatically different and more lenient treatment.
Therefore, Proposition 57 reduces the possible punishment for a class of persons, namely
juveniles. For this reason, Estrada’s inference of retroactivity applies.” (Lara, supra, 4
Cal.5th at p. 303.) It found that “nothing in Proposition 57’s text or ballot materials
rebuts [Estrada’s presumptive inference of retroactivity].” (Id. at pp. 303-304.) In the
absence of contrary evidence, the court concluded that “Proposition 57 is an
‘ameliorative change[ ] to the criminal law’ that we infer the legislative body intended ‘to
extend as broadly as possible.’ [Citation.]” (Id. at p. 309.)
       The appellate court in Frahs reasoned: “[S]imilar to Proposition 57, the mental
health diversion program under section 1001.36 does not lessen the punishment for a
particular crime. However, for a defendant with a diagnosed mental disorder, it is
unquestionably an ‘ameliorating benefit’ to have the opportunity for diversion—and
ultimately a possible dismissal—under section 1001.36. Further, it appears that the
Legislature intended the mental health diversion program to apply as broadly as possible:
‘The purpose of this chapter is to promote . . . [¶] (a) Increased diversion of individuals
with mental disorders to mitigate the individuals’ entry and reentry into the criminal
justice system while protecting public safety.’ (§ 1001.35, subd. (a), italics added.)”
(Frahs, supra, 27 Cal.App.5th at p. 791.) The court in Frahs inferred, relying upon the

                                              28
Supreme Court’s reasoning in Lara, that “the Legislature ‘must have intended’ . . . the
potential ‘ameliorating benefits’ of mental health diversion to ‘apply to every case to
which it constitutionally could apply.’ (Estrada, supra, 63 Cal.2d at pp. 744-746.)”
(Ibid.)
          Because Frahs’s case was “not yet final on appeal and the record affirmatively
disclose[d] that he appear[ed] to meet at least one of the threshold requirements (a
diagnosed mental disorder)” (Frahs, supra, 27 Cal.App.5th at p. 791), the appellate court
conditionally reversed Frahs’s convictions (id. at p. 792). The appellate court specifically
directed the trial court to do the following upon remand: “If the trial court determines
that Frahs qualifies for diversion under section 1001.36, then the court may grant
diversion. If Frahs successfully completes diversion, then the trial court shall dismiss the
charges. However, if the court determines that Frahs is ineligible for diversion, or Frahs
does not successfully complete diversion, then his convictions and sentence shall be
reinstated.” (Id. at p. 796.)
          In Frahs, the appellate court explained that “[w]hen conducting the eligibility
hearing, the [trial] court shall, to the extent possible, treat the matter as though Frahs had
moved for pretrial diversion after the charges had been filed, but prior to their
adjudication. (§ 1001.36, subd. (c).)” (Frahs, supra, 27 Cal.App.5th at p. 792,
italics added.) The appellate court additionally instructed: “If the trial court finds that
Frahs suffers from a mental disorder, does not pose an unreasonable risk of danger to
public safety, and otherwise meets the six statutory criteria (as nearly as possible given
the postconviction procedural posture of this case), then the court may grant diversion.”
(Ibid.)
          On its own motion, the California Supreme Court granted review in Frahs. The
Supreme Court “limited review to the following issues: (1) Does Penal Code section
1001.36 apply retroactively to all cases in which the judgment is not yet final? (2) Did the
Court of Appeal err by remanding for a determination of defendant’s eligibility under

                                               29
Penal Code section 1001.36?”
( [as of October 21, 2019], archived at
.)
       On appeal in this case, defendant relies on Lara, as did Frahs, to argue that
section 1001.36 retroactively applies to his case. The People counter that unlike
Proposition 57, section 1001.36 contains “direct language” indicating that pretrial
diversion is available only prospectively. They point to subdivision (c) of
section 1001.36, which defines “pretrial diversion” to mean “the postponement of
prosecution, either temporarily or permanently, at any point in the judicial process from
the point at which the accused is charged until adjudication, to allow the defendant to
undergo mental health treatment,” subject to all of the specified requirements. They
assert that Frahs was wrongly decided. We agree and decline to follow Frahs.
       “The Estrada rule rests on an inference that, in the absence of contrary indications,
a legislative body ordinarily intends for ameliorative changes to the criminal law to
extend as broadly as possible, distinguishing only as necessary between sentences that are
final and sentences that are not. (See Estrada, supra, 63 Cal.2d at p. 745.)” (People v.
Conley (2016) 63 Cal.4th 646, 657 (Conley).) “To ascertain whether a statute should be
applied retroactively, legislative intent is the ‘paramount’ consideration . . . .” (People v.
Nasalga (1996) 12 Cal.4th 784, 792 (Nasalga) (plur. opn. of Werdegar, J.).) The
determination whether ameliorative changes to the criminal laws are retroactively applied
is “ultimately governed by the intent of the legislative body.” (Conley, supra, at p. 661.)
       “The rule in Estrada, of course, is not implicated where the Legislature clearly
signals its intent to make the amendment prospective, by the inclusion of either an
express saving clause or its equivalent.” (Nasalga, supra, 12 Cal.4th at p. 793,
fn. omitted.) While express statements of legislative intent “unquestionably suffice to

                                              30
override the Estrada presumption, the ‘absence of an express saving clause . . . does not
end “[the] quest for legislative intent.” ’ [Citations.]” (Conley, supra, 63 Cal.4th at p.
656.) “[The California Supreme Court’s] cases do not ‘dictate to legislative drafters the
forms in which laws must be written’ to express an intent to modify or limit the
retroactive effect of an ameliorative change; rather, they require ‘that the Legislature
demonstrate its intention with sufficient clarity that a reviewing court can discern and
effectuate it.’ [Citations.]” (Id. at pp. 656-657.) A court may consider “the text,
structure, and purposes” (id. at p. 661) of a statute in determining legislative intent.
       Unlike the amended sections in Estrada, the pretrial diversion law did not lessen
the punishment for a particular crime. (See Estrada, supra, 63 Cal.2d at pp. 743-744.)
Unlike the statute in People v. Francis (1969) 71 Cal.2d 66, the pretrial diversion law did
not make the crime of which defendant was convicted a wobbler, which created the
possibility of lesser punishment for a particular crime. (See id. at p. 75.) The pretrial
diversion law does, however, create the possibility of no punishment for a class of certain
defendants with mental disorders who may receive pretrial diversion.
       As indicated, by the terms of the pretrial diversion law, “pretrial diversion” is “the
postponement of prosecution, either temporarily or permanently, at any point in the
judicial process from the point at which the accused is charged until adjudication, to
allow the defendant to undergo mental health treatment,” subject to certain conditions.
(§ 1001.36, subd. (c), italics added.) Nothing in sections 1001.35 (purposes of pretrial
diversion of individuals with mental disorders) and 1001.36 suggests that the Legislature
intended to retroactively reset to the pre-adjudication stage the cases of all defendants
who would have been eligible for pretrial diversion for mental health treatment had the
pretrial diversion law been in existence before their cases were adjudicated.




                                              31
       We recognize that the pretrial diversion law has salutary purposes. 5 But the
remedial purpose of the law is not controlling if the Legislature did not intend the law to
have full retroactive operation.
       Here, the legislative history of the pretrial diversion law for mental health
treatment suggests that the law was intended to save money as well as provide benefits to
certain defendants with mental disorders. The passage of Assembly Bill No. 1810
(Reg. Sess. 2017-2018) in 2018 added the pretrial diversion law. The bill was an
“omnibus health trailer bill” concerning a multitude of statutory changes to implement
the 2018-2019 budget, including pretrial diversion for mental health treatment.
(See Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of Assem.
Bill No. 1810 (2017-2018 Reg. Sess.) as amended June 12, 2018, pp. 1, 3; Assem. Floor
Analysis of Assem. Bill No. 1810 (2017-2018 Reg. Sess.) as amended June 12, 2018,
pp. 1, 7-10; Sen. Com. on Budget and Fiscal Review, Rep. on Assem. Bill No. 1810
(2017-2018 Reg. Sess.) as amended June 12, 2018, pp. 1-3.)
       The passage of another bill later in 2018, Senate Bill No. 215 (Reg. Sess. 2017-
2018), amended section 1001.36 to place some limitations on pretrial diversion for
mental health treatment and provide for victim restitution. (See § 1001.36, subds. (b)(2),
(b)(3), (c)(4).) The legislative analyses of this bill set forth the basic purposes of such
pretrial diversion, which include (1) diverting eligible defendants into treatment at “an
early stage in the proceedings” and (2) potentially securing significant local savings from
avoiding trial and reducing incarceration. (See Sen. Rules Com., Office of Sen. Floor
Analyses, Rep. on Sen. Bill No. 215 (2017-2018 Reg. Sess.) as amended Aug. 23, 2018,
       5
        Section 1001.35 states that the purpose of mental health pretrial diversion is “to
promote all of the following: [¶] (a) Increased diversion of individuals with mental
disorders to mitigate the individuals’ entry and reentry into the criminal justice system
while protecting public safety. [¶] (b) Allowing local discretion and flexibility for
counties in the development and implementation of diversion for individuals with mental
disorders across a continuum of care settings. [¶] (c) Providing diversion that meets the
unique mental health treatment and support needs of individuals with mental disorders.”

                                              32
pp. 2-3; see also Assem. Sen. Third Reading of Sen. Bill No. 215 (2017-2018 Reg. Sess.)
as amended Aug. 23, 2018, p. 3; Assem. Com. on Appropriations, Rep. on Sen. Bill No.
215 (2017-2018 Reg. Session) as amended June 14, 2018, p. 1.) Prior to the enactment of
the pretrial diversion law, trial courts could not “order mental health treatment, relevant
counselling, or adherence to a medication regime unless the person was first convicted,
and then placed on probation or sent to jail at county expense.” (Sen. Rules Com., Office
of Sen. Floor Analyses, Rep. on Sen. Bill No. 215 (2017-2018 Reg. Sess.) as amended
Aug. 23, 2018, p. 2.) According to the author, “[W]hile community based treatment for a
mentally ill defendant costs roughly $20,000 per year (and greatly reduces recidivism),
jailing that same defendant (with a greater risk of recidivism) costs the community more
than $75,000 a year.” (Ibid.) In contrast to the forced payment of the “higher costs for
taxpayers of “continuous warehousing of the mentally ill,” “early, court-assisted
interventions are far more likely to lead to longer, cheaper, more stable solutions for the
community, and for the person suffering from mental illness.” (Id. at pp. 2-3.) The
pretrial diversion law “seeks to . . . avoid [the] unnecessary and unproductive costs of
trial and incarceration.” (Id. at p. 3.)
       Obviously, this court cannot unconditionally reverse a defendant’s conviction to
undo an “adjudication” where there was no trial error requiring reversal merely to allow a
trial court to consider the defendant for “pretrial diversion” because that disposition
would implicate the prohibition against double jeopardy. 6 (See People v. Torres (2019)
39 Cal.App.5th 849, 855 (Torres).) The double jeopardy clause of the Fifth Amendment
to the United States Constitution, made applicable to the states through the Fourteenth
Amendment (Benton v. Maryland (1969) 395 U.S. 784, 794; see People v. Fields (1996)

       6
         “As a general rule, it is well established that if the defendant secures on appeal a
reversal of his conviction based on trial errors other than insufficiency of evidence, he is
subject to retrial. [Citations.]” (People v. Hernandez (2003) 30 Cal.4th 1, 6-7, italics
added; see Price v. Georgia (1970) 398 U.S. 323, 326 [“concept of continuing jeopardy”
applies “where criminal proceedings against an accused have not run their full course”].)

                                             33
13 Cal.4th 289, 297), states: “Nor shall any person be subject for the same offence to be
twice put in jeopardy of life or limb.” The California Constitution similarly states:
“Persons may not twice be put in jeopardy for the same offense.” (Cal. Const., art. I,
§ 15.) In a jury trial, “jeopardy attaches when the jury is empaneled and sworn.” (Crist
v. Bretz (1978) 437 U.S. 28, 38; see People v. Riggs (2008) 44 Cal.4th 248, 278-279, fn.
12.) Unconditional reversal of a defendant’s valid conviction merely to facilitate pretrial
diversion may raise a double jeopardy bar that precludes the government from reinstating
criminal proceedings where such a defendant either was ultimately found not to qualify
for diversion or did not perform satisfactorily in diversion (see § 1001.36, subd. (d)).
Such a result would “eviscerate[] the statute’s enforcement mechanism.” (Torres, supra,
39 Cal.App. 5th at p. 855.)
       Even if that potential double jeopardy problems can be avoided through a
conditional reversal of a defendant’s judgment of conviction as has been done in
Proposition 57 cases involving adult convictions, we are not convinced that the reasoning
in Lara applies or that the statutory language of section 1001.36 structurally supports
defendant’s position. As indicated, Lara resolved that Proposition 57’s juvenile transfer
hearing law applies retroactively to all juveniles charged directly in adult court whose
judgment was not final at the time it was enacted because nothing in the proposition’s
text or ballot materials rebutted Estrada’s inference of retroactivity. (Lara, supra, 4
Cal.5th at pp. 303-304.) It is noteworthy that in Lara there had been no trial and no
conviction in adult court. (Id. at p. 304.) Although an information charging Lara with
multiple crimes had been filed in adult court, the trial court suspended proceedings in the
adult court and ordered defendant released from custody unless the People commenced a
juvenile court proceeding within 48 hours. (Ibid.) After the People filed a petition in
juvenile court alleging the same crimes and requested a hearing to transfer the matter
back to adult court and the hearing was held, the juvenile court denied the People’s
request. (Ibid.)

                                             34
         In Lara, however, the Supreme Court endorsed the remedy crafted by Court of
Appeal, Fourth District, Division 3 in People v. Vela (2017) 11 Cal.App.5th 68, 82,
review granted July 12, 2017, S242298 (Vela I), which had conditionally reversed a
nonfinal judgment and directed that a juvenile court hold a juvenile transfer hearing.
(See Lara, supra, 4 Cal.5th at pp. 310, 313 [“we believe remedies like those provided in
Vela [I] and [People v.] Cervantes [(2017) 9 Cal.App.5th 569] are readily understandable,
and the courts involved can implement them without undue difficulty”].) The Supreme
Court in Lara recited the appellate court’s disposition in Vela I: “ ‘If, after conducting
the juvenile transfer hearing, the court determines that it would have transferred Vela to a
court of criminal jurisdiction because he is “not a fit and proper subject to be dealt with
under the juvenile court law,” then Vela’s convictions and sentence are to be reinstated.
(§ 707.1, subd. (a).) On the other hand, if the juvenile court finds that it would not have
transferred Vela to a court of criminal jurisdiction, then it shall treat Vela’s convictions as
juvenile adjudications and impose an appropriate “disposition” within its discretion.’
[Citation.]” (Id. at p. 310.) After the Supreme Court transferred Vela I to the appellate
court for reconsideration, the appellate court reached the same disposition. (People v.
Vela (2018) 21 Cal.App.5th 1099, 1113-1115 (Vela II).)
         We think it significant that the retroactive application of the juvenile transfer
hearing law to persons who had already been convicted in adult court, as sanctioned by
the Supreme Court in Lara, does not require courts to maintain a fiction that an alleged
crime had never been adjudicated. Rather, if after retroactively conducting a transfer
hearing the juvenile court finds that it would not have transferred the person to criminal
adult court, the court must treat the adult convictions as juvenile adjudications.
(See Lara, supra, 4 Cal.5th at pp. 310, 313; Vela II, supra, 21 Cal.App.5th at pp. 1113-
1115.)
         Retroactive application of the pretrial diversion law for mental health treatment is
plainly distinguishable from retroactive application of Proposition 57 because the

                                               35
possibility of pretrial diversion under section 1001.36 exists only before “adjudication”
under the very terms of the pretrial diversion law. (See § 1001.36, subd. (c).) Also, we
are unable to say, as was said in Estrada, that “the enacting body lacked any discernible
reason to limit application of the law with respect to cases pending on direct review.”
(Conley, supra, 63 Cal.4th at pp. 658-659.) We further conclude that the pretense that
there had been no “adjudication,” which is implicit in a conditional reversal of a
defendant’s valid nonfinal judgment for the purpose of allowing the trial court to consider
the defendant for pretrial diversion, is untenable and flies in the face of legislative intent.
Such a disposition is inconsistent with the express language of the statute—which permits
pretrial diversion only “at any point in the judicial process from the point at which the
accused is charged until adjudication” (§ 1001.36, subd. (c), italics added)—and with the
twin legislative goals of granting early diversion and avoiding the costs of trial and
incarceration. In our view, retroactive application of the pretrial diversion law to a
defendant like defendant Khan, who was properly convicted by a jury before the pretrial
diversion law was enacted and is now serving his sentence, would produce a result that
“the Legislature could not have intended.” (Conley, supra, at p. 657.)
       We agree with the Court of Appeal, Fifth District, which concluded in People v.
Craine (2019) 35 Cal.App.5th 744 (Craine), review granted, Sept. 11, 2019, S256671,
that “the text of section 1001.36 and its legislative history contraindicate a retroactive
intent with regard to defendants, like Craine, who have already been found guilty of the
crimes for which they were charged.” (Id. at p. 749.) That appellate court reasoned that
“[t]he primary legislative goal of diverting mentally ill defendants from the criminal
justice system through preadjudicative intervention programs cannot be achieved once
the defendant has been tried, adjudged guilty, and sentenced” (id. at pp. 749-750) and that
the “[s]econdary goals of judicial economy and fiscal savings would actually be thwarted
by attempting to apply the statute to defendants who have begun serving their sentences.”
(Id. at p. 750.) The Fifth District found that retroactive application of the pretrial

                                              36
diversion law to such persons would be “antithetical to the Legislature’s goals.” (Id. at
p. 759.) It held that “section 1001.36 does not apply retroactively to defendants whose
cases have progressed beyond trial, adjudication of guilt, and sentencing.” (Id. at p. 760.)
       We respectfully disagree with Justice Grover, who dissents in this case, and
another panel of this court and other courts that have followed Frahs. (See e.g., People v.
Hughes (2019) 39 Cal.App.5th 886, 896; People v. Burns (2019) 38 Cal.App.5th 776,
787; People v. Weaver (2019) 36 Cal.App.5th 1103, 1120-1122, review granted
October 9, 2019, S257049.) In light of the text, structure, and purposes of the pretrial
diversion law (§§ 1001.35, 1001.36), we conclude that the Legislature did not intend the
law to be applied post-adjudication to defendants who have already been properly tried
and found guilty, and are serving their sentences. 7
                                          DISPOSITION
       The judgment is affirmed.




       7
         Our conclusion does not settle whether the pretrial diversion law was meant to
apply to defendants whose alleged offenses were committed before the law’s effective
date but whose cases are still at the pre-adjudication stage. Neither does it resolve
whether the pretrial diversion law was meant to apply to defendants whose alleged
offenses were committed before the law’s effective date, whose convictions are
overturned on appeal, and who may be subjected to a full retrial.

                                             37
                                  _________________________________
                                  ELIA, J.


I CONCUR:




_______________________________
PREMO, ACTING P. J.




People v. Khan
H045524
Grover, J., Dissenting

       The enactment of Penal Code section 1001.36 provided an ameliorative
benefit (potential mental health diversion) to an identifiable class (criminal
defendants with recognized mental disorders). Under the rule of In re Estrada
(1965) 63 Cal.2d 740 (Estrada), we must infer that a new ameliorative benefit
applies to all nonfinal judgments “unless the enacting body ‘clearly signals its
intent to make the amendment prospective, by the inclusion of either an express
saving clause or its equivalent.’ ” (People v. DeHoyos (2018) 4 Cal.5th 594, 600.)
I respectfully disagree with the majority’s conclusion that such an intent appears in
the text or legislative history of Penal Code section 1001.36. I would conditionally
reverse defendant’s convictions consistent with People v. Frahs (2018) 27
Cal.App.5th 784 (review granted December 27, 2018, S252220) (Frahs) and
People v. Weaver (2019) 36 Cal.App.5th 1103.
       For qualifying criminal defendants, Penal Code section 1001.36 provides for
“the postponement of prosecution, either temporarily or permanently, at any point in
the judicial process from the point at which the accused is charged until adjudication,
to allow the defendant to undergo mental health treatment.” (Pen. Code, § 1001.36,
subd. (c), defining “pretrial diversion”.) The Legislature enacted Penal Code section
1001.36 along with Penal Code section 1001.35, which codified the Legislature’s
purposes in creating the mental health diversion scheme. The stated purposes include
promoting “[i]ncreased diversion of individuals with mental disorders to mitigate the
individuals’ entry and reentry into the criminal justice system while protecting public
safety.” (Pen. Code, § 1001.35, subd. (a).) Limiting the reach of Penal Code section
1001.36’s benefits to prospective application would be inconsistent with the




                                            1
legislative purpose to increase diversion of mentally disordered individuals like
defendant.
       The majority quotes with approval People v. Craine (2019)
35 Cal.App.5th 744, in which the court reasoned that Estrada does not apply to
Penal Code section 1001.36 because the “[s]econdary goals of judicial economy and
fiscal savings would actually be thwarted by attempting to apply the statute to
defendants who have begun serving their sentences.” (Craine, at p. 750.) The
“secondary goals” of judicial economy and fiscal savings derive from statements in
legislative committee reports for both the original enactment and later amendment of
Penal Code section 1001.36. (E.g., Sen. Rules Com., Office of Sen. Floor Analyses,
Rep. on Sen. Bill No. 215 (2017-2018 Reg. Sess.) as amended Aug. 23, 2018.) But
the same goals and the same legislative history materials support application of the
Estrada rule. A Senate Rules Committee report states that “while community based
treatment for a mentally ill defendant costs roughly $20,000 per year (and greatly
reduces recidivism), jailing that same defendant (with a greater risk of recidivism)
costs the community more than $75,000 a year.” (Sen. Rules Com., Office of Sen.
Floor Analyses, Rep. on Sen. Bill No. 215 (2017-2018 Reg. Sess.) as amended
Aug. 23, 2018, p. 2.) Assuming the figures’ accuracy for purposes of discussion,
diverting all qualified individuals with nonfinal judgments would save tens of
thousands of dollars per person per year. Those savings would more than offset the
costs of conducting Penal Code section 1001.36 eligibility hearings for a presumably
modest number of defendants having both a qualifying mental health diagnosis and a
nonfinal judgment.
       The majority also finds an intent for prospective application in the structure of
the new law, noting that diversion hearings are designed to occur before trial. But the
Supreme Court has rejected the same structural argument in the context of The Public
Safety and Rehabilitation Act of 2016 (Proposition 57), the voter initiative which

                                            2
eliminated the direct filing of criminal charges against juveniles in adult court in
favor of transfer hearings in juvenile court. (People v. Superior Court (Lara) (2018)
4 Cal.5th 299.) The Lara court applied Estrada’s presumption of retroactivity to
Proposition 57, even though that will return all qualifying nonfinal convictions to
juvenile courts for transfer hearings that are similarly designed to occur before trial.
If the pretrial nature of that ameliorative change did not foreclose retroactivity, I do
not see how an analogous structure could do so here. I agree with the reasoning of
Frahs and People v. Burns (2019) 38 Cal.App.5th 776, 787, that the pretrial timing
inherent in both Proposition 57 and Penal Code section 1001.36 simply reflects how
those provisions will ordinarily operate and should not be interpreted as a bar to
retroactivity.
       I see no clear signal of legislative intent to limit the ameliorative change in
Penal Code section 1001.36 to prospective application. I would conditionally reverse
the judgment and direct the trial court to hold a hearing to determine whether
defendant is entitled to receive the benefit of mental health diversion.




                                          ___________________________________
                                          GROVER, J.




H045524 - The People v. Khan



                                             3
Trial Court:                            Santa Clara County Superior Court
                                        Superior Court No. B1683806

Trial Judge:                            Hon. Vincent J. Chiarello

Counsel for Plaintiff and Respondent:   Xavier Becerra
THE PEOPLE                              Attorney General

                                        Gerald A. Engler
                                        Chief Assistant Attorney General

                                        Jeffrey M. Laurence
                                        Senior Assistant Attorney General

                                        René A. Chacón
                                        Supervising Deputy Attorney General

                                        Bruce Ortega
                                        Deputy Attorney General

Counsel for Defendant and Appellant:    Jared G. Coleman
MUHAMMAD KHAN                           Sixth District Appellate Program




People v. Khan
H045524